PER CURIAM.
Larry Beamon petitions this court for certiorari review of an order denying his petition for extraordinary relief, in which he challenged the outcome of a prison disciplinary proceeding. We dismiss the petition based on Beamon’s failure to timely invoke this court’s jurisdiction.
In determining the timeliness of his petition, Beamon is entitled to the benefit of the mailbox rule, as announced in Haag v. State, 591 So.2d 614 (Fla.1992). However, even with the application of the mailbox rule, Beamon’s petition was filed with this court one day late. In response to an order to show cause, Beamon alleges that the delay in filing the petition resulted from his inability to obtain timely notary services. Respondent contests this claim, but we find it unnecessary to resolve this factual dispute. It is undisputed that Beamon’s petition was not timely filed, and because-the proceedings below were civil in nature, this court lacks the authority to grant belated appellate review. See Hollingsworth v. Szczecina, 731 So.2d 790 (Fla. 1st DCA 1999). Rather, Beamon’s appropriate remedy in this instance is to petition the trial court for relief pursuant to Florida Rule of Civil Procedure 1.540. Id. at 791; see also Powell v. Florida Department of Corrections, 727 So.2d 1103 (Fla. 1st DCA 1999).
DISMISSED.
KAHN, WEBSTER and PADOVANO, JJ., concur.